Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00048-CR

                                   Jerry Louis ZULAICA,
                                          Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CR-10438
                      Honorable Philip A. Kazen, Jr., Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       Michael S. Raign’s motion to withdraw as counsel is GRANTED.

       SIGNED January 30, 2019.


                                              _____________________________
                                              Liza A. Rodriguez, Justice